Citation Nr: 1207121	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bladder cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael J. Rudicell, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1945 to July 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that declined to reopen the claim for service connection for bladder cancer, claimed due to exposure to ionizing radiation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 2008 decision, the Board denied service connection for bladder cancer, due to exposure to ionizing radiation.   The Board determined that there was no medical evidence of a reasonable possibility that the Veteran's bladder cancer could be attributed to exposure to radiation in service.  That decision is final as there was no appeal of that decision.

2.  The additional evidence presented since the October 2008 Board decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Board's October 2008 decision that denied service connection for bladder cancer, due to exposure to ionizing radiation is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for bladder cancer, due to exposure to ionizing radiation have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156  (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Here, the RO sent correspondence in September 2009, a rating decision in April 2010, and a statement of the case in October 2011.  These documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The April 2010 rating action and the October 2011 statement of the case informed the Veteran of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no medical evidence attributing the Veteran's bladder cancer to exposure to ionizing radiation.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his attorney suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in connection with this appeal, which occurred in the October 2011 statement of the case.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim for service connection for bladder cancer as a result of exposure to ionizing radiation was last denied in an October 2008 Board decision.  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an October 2008 decision, the Board denied the Veteran's claim for service connection for bladder cancer as a result of exposure to ionizing radiation on the basis that there was no medical evidence of a reasonable possibility that the Veteran's bladder cancer could be attributed to exposure to radiation in service.  Evidence of record at the time of the Board's final decision in October 2008 included VA medical records and private medical records showing that the Veteran was first diagnosed with urinary bladder cancer in or around December 1988.  The evidence also included a November 1996 letter from the radiation assessment branch of Los Alamos National Laboratory indicating that the Veteran received an exposure of 0.700 rem and testimony from the Veteran 

The evidence also included March 2006 letters from the VA Undersecretary for Benefits  and the Director of the Compensation and Pension Service that concluded that there was no reasonable possibility that the Veteran's bladder cancer could be attributed to exposure to ionizing radiation in service.  That opinion was based on a reconstructed dose estimate of 0.700 rem or less when occupationally exposed in 1946 at age 21, and on a negative medical opinion from the VA Undersecretary for Health, which assumed 0.700 rem exposure. 

The veteran challenged the dose estimate used and both parties to a March 2008 Joint Motion for Remand argued that VA should have obtained a medical opinion based on a dose estimate of 12.3 REM.  Therefore, in July 2008, the Board requested that VA's Undersecretary for Benefits consider whether it is at least as likely as not that exposure of 12.3 REM or less, at age 21 in 1946, caused bladder cancer to appear in 1988. 

In August 2008, a physician with VA's Chief, Public Health and Environment Hazards Office explained that use of 12.3 REM in a NIOSH-Interactive RadioEpidemiological Program (IREP) yielded a 17.11 percent probability of causation of bladder cancer.  That physician concluded that is was unlikely that the veteran's bladder cancer (or other cancer, if present) could be attributed to occupational ionizing radiation exposure while in service. 

Based on the above opinion, in September 2008, the VA Director of the Compensation and Pension Service concluded that there was no reasonable possibility that the veteran's bladder cancer (or other cancers, if present) could be attributed to exposure to ionizing radiation in service. 

In addition, various written statements and transcripts of testimony provided by the Veteran were of record in which he contended he incurred occupational exposure to ionizing radiation while performing military police duties at Los Alamos National Laboratory in 1946 and 1947.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the October 2008 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  The Veteran sought to reopen his claim for service connection for bladder cancer as a result of exposure to ionizing radiation in September 2009.
 
VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

In this case, the evidence added to the claims file since the final October 2008 Board decision includes VA medical records dated from July 2009 to April 2010 showing that the Veteran was seen for evaluation and treatment of recurrent bladder and prostate issues; additional statements from the Veteran and his attorney asserting that the Veteran was exposed to a higher level of ionizing radiation than was previously considered, which contention had been asserted by the Veteran at the time of the last final Board decision in October 2008; and duplicative evidence that was of record as of the last final October 2008 Board decision consisting of a copy of the Los Alamos National Lab Review of Criticality Accidents 2000 Revision with the attached Relative Intensities of exposure from May 1946, and a statement from P. Cleary providing an account of an accident at the Pajarito laboratory in May 1946.  

The Board acknowledges that the lay statements and VA medical records that have been added to the Veteran's claims folder constitute new evidence in the sense that they were not previously considered by VA decision makers.  Nevertheless, the Board finds that newly submitted evidence is not material as it does not pertain to any unestablished fact necessary to substantiate the Veteran's previously denied claim.  There is no new evidence even suggesting that the Veteran's bladder cancer is a result of exposure to ionizing radiation in service, the element missing at the time of the final October 2008 Board decision.  The Board notes that no VA treating provider has related the Veteran's bladder cancer to his reported in-service exposure to ionizing radiation or to any other aspect of his military service.  Nor has the Veteran submitted any private medical opinion evidence that suggests such a nexus.  Lastly, the Veteran has not submitted any additional evidence regarding his proximity to the location of the accident in service that the Veteran contends resulted in his exposure to ionizing radiation at a level higher than has previously been considered.

The duplicative evidence submitted and cumulative contentions are found to not be new evidence and thus to not be new and material evidence.  The other new evidence does not contain competent evidence linking the Veteran's bladder cancer to exposure to radiation in service or to any other aspect of his service.  Therefore, the Board finds that evidence is not material because it does not create a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for bladder cancer, due to exposure to ionizing radiation, is not be reopened.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for bladder cancer, due to exposure to ionizing radiation, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


